Citation Nr: 0630060	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  99-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1998 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for bipolar disorder.  

The veteran testified at a Travel Board hearing in October 
2000 before a Veterans Law Judge who is no longer employed by 
the Board.  In a written statement dated in November 2004, he 
indicated that he did not desire another hearing.  

In a February 2005 decision, the Board granted service 
connection for PTSD and remanded the remaining issue noted on 
the title page.  The case has been returned to the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence in this case reveals that the 
evidence is not adequate for the purposes of adjudicating 
this matter.  Specifically, the February 2004 VA examination 
to ascertain the etiology of the veteran's claimed bipolar 
disorder included a claims file review, including the 
available service medical records.  The examiner's opinion 
that indicated that the veteran's bipolar disorder was 
unrelated to service was based on review of the service 
medical records, which at the time showed no evidence of the 
veteran's claimed suicide attempts in service.  

Subsequent to the February 2004 VA examination, the RO 
obtained additional evidence, including service medical 
records, which were received in May 2005.  Among these 
service medical records are records that document two 
separate incidents in which the veteran intentionally harmed 
himself, once in November 1964 when he cut his wrist, and 
once in January 1965 when he drank "Brasso" and sustained 
injuries to his esophagus.  Thus the opinion from the 
examiner in February 2004 was not based on a review of the 
complete record at the time of the examination. 

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006; 38 C.F.R. § 3.159 (2005).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED for the following 
development:

1.  The VA must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The VBA AMC should forward the claims 
file to the examiner who conducted the 
February 2004 VA psychiatric examination 
for a claims file review to determine the 
nature and etiology of the veteran's 
claimed bipolar disorder.  If this 
examiner is no longer available, the 
claims file should be forwarded to the 
appropriate specialist.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the addendum to the 
February 2004 examination.  The examiner 
should indicate whether the claims file 
has been reviewed, particularly the 
service medical records showing treatment 
for the self inflicted wrist injury in 
November 1964 and drinking a harmful 
substance in January 1965, as well as the 
service personnel records showing 
discipline for various infractions.  The 
examiner should provide an opinion as to 
whether the veteran has a current 
psychiatric disability (other than PTSD 
which is already service-connected) and 
if so, whether it is at least as likely 
as not (at least a 50/50 possibility) 
that any psychiatric disorder other than 
PTSD currently shown was incurred or if 
preexisting, was aggravated by any 
incident in service.  If another 
examination is deemed necessary, one 
should be conducted.  A complete 
rationale should be provided for all 
opinions expressed. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claims.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  No action by the 
appellant is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



